                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION

 Andrew Albert,                                    )
                                                   )
                        Plaintiff,                 )
                                                   )       Case No. 1:20-cv-901-WCG
                v.                                 )
                                                   )
 Oshkosh Corporation, et al.,                      )
                                                   )
                        Defendants.                )

              DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Pursuant to Civil L.R. 7(k), Defendants Oshkosh Corporation, the Oshkosh Board of

Directors, and the Administrative Committee of the Oshkosh Corporation and Affiliates Employee

Benefit Plans (together, “Defendants”), by and through their attorneys, hereby submit this notice

of supplemental authority. Richard A. Kong v. Trader Joe’s Company, No. 20-cv-05790, 2020 WL

7062395 (C.D. Cal. Nov. 30, 2020) (copy attached as Exhibit 1) is relevant to Sections III.B, III.C,

and III.D of the Memorandum of Law in Support of Defendants’ Motion to Dismiss Plaintiff’s

Amended Complaint, ECF No. 26.



                                                         s/ Samuel D. Block

Dated: December 8, 2020                                 Deborah S. Davidson
                                                        Samuel D. Block
                                                        Morgan, Lewis & Bockius LLP
                                                        77 West Wacker Drive, Fifth Floor
                                                        Chicago, IL 60601
                                                        Telephone: 312.324.1159
                                                        Fax: 312.324.1001
                                                        deborah.davidson@morganlewis.com
                                                        samuel.block@morganlewis.com

Bernard J. Bobber                                       Jeremy P. Blumenfeld
Kevin J. Kinney                                         Morgan, Lewis & Bockius LLP



         Case 1:20-cv-00901-WCG Filed 12/08/20 Page 1 of 2 Document 36
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.   1701 Market Street
1243 North 10th Street, Suite 200                Philadelphia, PA 19103
Milwaukee, WI 53205                              Telephone: 215.963.5258
Telephone: 414.239.6300                          Fax: 215.963.5001
Fax: 414.755.8289                                jeremy.blumenfeld@morganlewis.com
bernard.bobber@ogletree.com
kevin.kinney@ogletree.com

Mark E. Schmidtke                                Matthew J. Sharbaugh
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.   Morgan, Lewis & Bockius LLP
56 S. Washington Street, Suite 302               1111 Pennsylvania Avenue, N.W.
Valparaiso, IN 46383                             Washington, DC 20004
Telephone: 219.242.8668                          Telephone: 202.739.5623
Fax: 219.242.8669                                Fax: 202.739.3001
mark.schmidtke@ogletree.com                      matthew.sharbaugh@morganlewis.com

                                                 Attorneys for Defendants




                                            2

        Case 1:20-cv-00901-WCG Filed 12/08/20 Page 2 of 2 Document 36
